Exhibit 10.3

 

Execution Version

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

each of the Grantors (as defined herein)

 

in favor of

 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent

 

 

Dated as of October 28, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

2

 

 

 

Section 1.01

Definitions

2

 

Section 1.02

Other Definitional Provisions; References

3

 

 

 

 

ARTICLE II Guarantee

4

 

 

 

Section 2.01

Guarantee

4

 

Section 2.02

Payments

5

 

 

 

ARTICLE III Grant of Security Interest

5

 

 

 

Section 3.01

Grant of Security Interest

5

 

Section 3.02

Transfer of Pledged Securities

7

 

Section 3.03

Grantors Remains Liable under Accounts, Chattel Paper and Payment Intangibles

7

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

7

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

7

 

Section 4.02

No Subrogation, Contribution or Reimbursement

10

 

 

 

ARTICLE V Representations and Warranties

11

 

 

 

Section 5.01

Representations in Credit Agreement

11

 

Section 5.02

Benefit to the Guarantor

11

 

Section 5.03

Solvency

11

 

Section 5.04

Title; No Other Liens

11

 

Section 5.05

Perfected First Priority Liens

12

 

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

12

 

Section 5.07

Prior Names, Addresses, Locations of Tangible Assets

12

 

Section 5.08

Pledged Securities

12

 

Section 5.09

Goods

12

 

Section 5.10

Instruments and Chattel Paper

13

 

Section 5.11

Truth of Information; Accounts

13

 

Section 5.12

Governmental Obligors

13

 

Section 5.13

Patents and Trademarks

13

 

 

 

ARTICLE VI Covenants

13

 

 

 

Section 6.01

Covenants in Credit Agreement

14

 

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

14

 

Section 6.03

Maintenance of Records

15

 

Section 6.04

Right of Inspection

15

 

Section 6.05

Further Identification of Collateral

15

 

Section 6.06

Changes in Locations, Name, etc.

15

 

Section 6.07

Compliance with Contractual Obligations

16

 

Section 6.08

Limitations on Dispositions of Collateral

16

 

i

--------------------------------------------------------------------------------


 

 

Section 6.09

Pledged Securities

16

 

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

17

 

Section 6.11

Analysis of Accounts, Etc

18

 

Section 6.12

Instruments and Tangible Chattel Paper

18

 

Section 6.13

Maintenance of Equipment

18

 

Section 6.14

Patents and Trademarks

18

 

Section 6.15

Commercial Tort Claims

19

 

Section 6.16

Letter-of-Credit Rights.

20

 

 

 

ARTICLE VII Remedial Provisions

20

 

 

 

Section 7.01

Pledged Securities

20

 

Section 7.02

Collections on Accounts, Etc

21

 

Section 7.03

Proceeds

22

 

Section 7.04

New York UCC and Other Remedies

22

 

Section 7.05

Private Sales of Pledged Securities

23

 

Section 7.06

Waiver; Deficiency

24

 

Section 7.07

Non-Judicial Enforcement

24

 

 

 

ARTICLE VIII The Administrative Agent

24

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

24

 

Section 8.02

Duty of Administrative Agent

26

 

Section 8.03

Execution of Financing Statements

26

 

Section 8.04

Authority of Administrative Agent

27

 

 

 

ARTICLE IX Subordination of Indebtedness

27

 

 

 

Section 9.01

Subordination of All Guarantor Claims

27

 

Section 9.02

Claims in Bankruptcy

27

 

Section 9.03

Payments Held in Trust

28

 

Section 9.04

Liens Subordinate

28

 

Section 9.05

Notation of Records

28

 

 

 

ARTICLE X Miscellaneous

28

 

 

 

Section 10.01

Waiver

28

 

Section 10.02

Notices

29

 

Section 10.03

Payment of Expenses, Indemnities, Etc

29

 

Section 10.04

Amendments in Writing

29

 

Section 10.05

Successors and Assigns

29

 

Section 10.06

Invalidity

30

 

Section 10.07

Counterparts

30

 

Section 10.08

Survival

30

 

Section 10.09

Captions

30

 

Section 10.10

No Oral Agreements

30

 

Section 10.11

Governing Law; Submission to Jurisdiction

31

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.12

Acknowledgments

31

 

Section 10.13

Additional Grantors

32

 

Section 10.14

Set-Off

32

 

Section 10.15

Releases

33

 

Section 10.16

Reinstatement

34

 

Section 10.17

Existing Guarantee and Collateral Agreement

34

 

Section 10.18

Acceptance

34

 

 

SCHEDULES:

 

 

 

1.

 

Notice Addresses of Guarantors

 

 

 

2.

 

Description of Pledged Securities

 

 

 

3.

 

Filings and Other Actions Required to Perfect Security Interests

 

 

 

4.

 

Legal Name, Location of Jurisdiction of Organization, Organizational
Identification Number, Taxpayor Identification Number and Chief Executive Office

 

 

 

5.

 

Prior Names, Prior Chief Executive Office, Location of Tangible Assets

 

 

 

6.

 

Patents and Patent Licenses

 

 

 

7.

 

Trademarks and Trademark Licenses

 

 

 

ANNEX:

 

 

 

 

 

1.

 

Form of Assumption Agreement

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
October 28, 2011, is made by KODIAK OIL & GAS (USA) INC., a Colorado corporation
(the “Borrower”) and each of the other signatories hereto other than the
Administrative Agent (the Borrower and each of the other signatories hereto
other than the Administrative Agent, together with any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
the “Grantors”), in favor of WELLS FARGO BANK, N.A., as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the banks and other financial institutions (the
“Lenders”) from time to time parties to that certain Amended and Restated Credit
Agreement, dated as of even date herewith (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders, the Administrative Agent, and the other Agents party thereto.

 

R E C I T A L S

 

A.                                   The Borrower, as borrower, the lenders
thereto, Wells Fargo Bank, N.A., as administrative agent for the lenders thereto
and others, are parties to that certain Credit Agreement dated as of May 24,
2010, as amended by that certain First Amendment dated as of November 30, 2010
and that Second Amendment dated as of April 13, 2011 (as amended, the “Existing
Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

 

B.                                     Pursuant to the Existing Credit
Agreement, the Borrower, the Grantors, Wells Fargo Bank, N.A., as administrative
agent for the lenders party to the Existing Credit Agreement and others,
heretofore executed that certain Guarantee and Collateral Agreement, dated as of
May 24, 2010 (as amended, supplemented, or otherwise modified, the “Existing
Guaranty”).

 

C.                                     The Borrower has requested, and Wells
Fargo Bank, N.A., as administrative agent for the lenders party to the Existing
Credit Agreement, and the lenders thereto have agreed, to amend and restate the
Existing Credit Agreement and the Existing Guaranty.

 

D.                                    The Borrower, as borrower, the Lenders,
the Administrative Agent, as administrative agent for the Lenders and others,
executed the Credit Agreement pursuant to which, upon the terms and conditions
stated therein, the Lenders agreed to make loans and other extensions of credit
to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders and the other Secured Parties, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
Definitions

 

Section 1.01                                Definitions.

 

(a)                                  As used in this Agreement, each term
defined above shall have the meaning indicated above.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms as well
as all uncapitalized terms that are defined in the New York UCC on the date
hereof are used herein as so defined:  Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Supporting
Obligations, and Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“New York UCC” shall mean the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of New York.

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or
hereafter arising, whether direct or indirect, absolute or contingent, which may
arise under, out of, or in connection with the Credit Agreement, the other Loan
Documents, each Secured Swap Agreement and all other agreements, guarantees,
notes and other documents entered into by any party in connection therewith, and
any amendment, restatement or modification of any of the foregoing, including,
but not limited to, the full and punctual payment when due of any unpaid
principal of the Loans and LC Exposure, any amounts payable in respect of an
early termination under any Secured Swap Agreement, interest (including, without
limitation, interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts

 

2

--------------------------------------------------------------------------------


 

advanced by and expenses incurred in order to preserve any collateral or
security interest, whether due after acceleration or otherwise.

 

“Patents” shall mean: (i) all letters patent of the United States and all
reissues and extensions thereof, including, without limitation, any thereof
referred to in Schedule 6 hereto, and (ii) all applications for letters patent
of the United States and all divisions, continuations and continuations-in-part
thereof or any other country, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by any Grantor of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Pledged Securities” shall mean: (i) the equity interests described or referred
to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such equity interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such equity
interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Issuing Bank, the Lenders and any Secured Swap Party.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trademarks” shall mean:  (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 7 hereto, and (ii) all renewals
thereof.

 

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by any Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 7 hereto.

 

Section 1.02                                Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or

 

3

--------------------------------------------------------------------------------


 

subsection.  Any reference herein to a Section shall be deemed to refer to the
applicable Section of this Agreement unless otherwise stated herein.  Any
reference herein to an exhibit, schedule or annex shall be deemed to refer to
the applicable exhibit, schedule or annex attached hereto unless otherwise
stated herein.  Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II
Guarantee

 

Section 2.01                                Guarantee.

 

(a)                                  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and each of their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the Guarantors when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.  This is a guarantee of payment and not collection and the
liability of each Guarantor is primary and not secondary.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors.

 

(c)                                  Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)                                 Each Guarantor agrees that if the maturity
of any of the Obligations is accelerated by bankruptcy or otherwise, such
maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
Article II shall remain in full force and effect until all the Obligations shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and all Secured Swap Agreements secured hereby and the Credit Agreement and the
total Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement, no Obligations may be outstanding.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the

 

4

--------------------------------------------------------------------------------


 

Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until the Obligations are paid in full, no Letter of
Credit shall be outstanding, and all Secured Swap Agreements secured hereby and
the Credit Agreement and the total Commitments are terminated.

 

Section 2.02                                Payments.  Each Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in United States dollars at the
Administrative Agent’s principal office in Denver, Colorado.

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                                Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest and whether
now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(1)                                  all Accounts;

 

(2)                                  all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(3)                                  all Commercial Tort Claims;

 

(4)                                  all Deposit Accounts other than payroll,
withholding tax and other fiduciary Deposit Accounts;

 

(5)                                  all Documents;

 

(6)                                  all General Intangibles (including, without
limitation, rights in and under any Swap Agreements);

 

(7)                                  all Goods (including, without limitation,
all Inventory and all Equipment, but excluding all Fixtures);

 

(8)                                  all Instruments;

 

(9)                                  all Investment Property;

 

(10)                            all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing);

 

(11)                            all Patents;

 

5

--------------------------------------------------------------------------------


 

(12)                            all Patent Licenses;

 

(13)                            all Pledged Securities;

 

(14)                            all Supporting Obligations;

 

(15)                            all Trademarks;

 

(17)                            all books and records pertaining to the
Collateral; and

 

(18)                            to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security, guarantees and other Supporting Obligations given with respect to any
of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted pursuant to this Article II attach to, or the term “Collateral”
be deemed to include, (a) any of the outstanding equity interests in a
Subsidiary of any Grantor organized under the laws of a jurisdiction not located
in the United States of America ( a “Foreign Subsidiary”) (i) in excess of 65%
of the voting power of all classes of equity interests of such Foreign
Subsidiary entitled to vote in the election of directors or other similar body
of such Foreign Subsidiary or (ii) to the extent that the pledge thereof is
prohibited by the laws of the jurisdiction of such Foreign Subsidiary’s
organization; (b) any equity interest in any Foreign Subsidiary that is not a
first-tier Subsidiary of any Grantor; (c) any lease, license, contract, property
rights or agreement to which a Grantor is a party or any of such Grantor’s
rights or interests thereunder, if, and for so long as and to the extent that,
the grant of the security interest hereunder would constitute or result in (i)
the abandonment, invalidation or unenforceability of any material right, title
or interest of such Grantor therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, property
rights or agreement (other than to the extent that any such breach, termination
or default would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any relevant jurisdiction, any other applicable law or principles
of equity), provided, however, that the security interest granted hereunder (x)
shall attach immediately when the condition causing such abandonment,
invalidation or unenforceability is remedied, (y) shall attach immediately to
any severable term of such lease, license, contract, property rights or
agreement to the extent that such attachment does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
any such lease, license, contract, property rights or agreement to which the
account debtor or such Grantor’s counterparty has consented to such attachment;
and (d) any application to register any Trademark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such
Trademark to the extent the creation of a security interest therein or the grant
of a mortgage thereon would void or invalidate such Trademark (collectively, the
“Excluded Property”); provided, however, that any Collateral (or any portion
thereof) that ceases to satisfy the criteria for Excluded Property (whether as a
result of a Grantor obtaining any necessary consent, any change in any rule of
law, statute or regulation or otherwise) shall no longer be Excluded Property
and the security interest granted hereunder shall attach immediately to such
Collateral (or portion thereof) at such time.

 

6

--------------------------------------------------------------------------------


 

Section 3.02                                Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and, in the case of an instrument
or certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective indorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the New York UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

 

Section 3.03                                Grantors Remains Liable under
Accounts, Chattel Paper and Payment Intangibles.  Anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of the
Accounts, Chattel Paper and Payment Intangibles to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account,
Chattel Paper or Payment Intangible.  Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any such other Secured Party of any payment relating to such Account,
Chattel Paper or Payment Intangible, pursuant hereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                                Acknowledgments, Waivers and
Consents.

 

(a)                                  Each Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee and
each Grantor acknowledges and agrees that the obligations undertaken by it
involve the provision of collateral security for the obligations of Persons
other than such Grantor (other than the Borrower) and that such Guarantor’s
guarantee and such Grantor’s provision of collateral security for the
Obligations are absolute, irrevocable and unconditional under any and all
circumstances.  In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including,
without limitation, with respect to the guarantee made by such Guarantor hereby
and the collateral security provided by such

 

7

--------------------------------------------------------------------------------


 

Grantor herein) and the enforceability and effectiveness of this Agreement and
the liability of such Grantor, and the rights, remedies, powers and privileges
of the Administrative Agent and the other Secured Parties under this Agreement
and the other Loan Documents shall not be affected, limited, reduced, discharged
or terminated in any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent or any other Secured Party; (C) the Credit
Agreement, the other Loan Documents, any Secured Swap Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Majority Lenders or all Lenders, as the case may be) may deem
advisable from time to time; (D) the Borrower, any Grantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to, any Loan Document or Permitted Hedge Agreement, all or any
part of the Obligations or any Collateral now or in the future serving as
security for the Obligations; (E) any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and

 

(ii)                                  without regard to, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any Secured
Swap Agreement, any of the Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Secured Party, (B) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against the Administrative Agent or any other Secured Party,
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Obligations or the failure of the Administrative Agent or any other Secured
Party to file or enforce a claim in bankruptcy or other proceeding with respect
to any Person; or any sale, lease or transfer of any or all of the assets of the
any Grantor, or any changes in the shareholders of any Grantor; (D) the fact
that any Collateral or Lien contemplated or intended to be given, created or
granted as security for the repayment of the Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other Lien, it being recognized and agreed by each of the Grantors that it is
not entering into this Agreement in reliance on, or in contemplation of the
benefits of, the

 

8

--------------------------------------------------------------------------------


 

validity, enforceability, collectability or value of any of the Collateral for
the Obligations; (E) any failure of the Administrative Agent or any other
Secured Party to marshal assets in favor of any Grantor or any other Person, to
exhaust any collateral for all or any part of the Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Grantor or
any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Obligations may at any
time and from time to time exceed the aggregate liability of such Grantor under
this Agreement; or (H) any other circumstance or act whatsoever (with or without
notice to or knowledge of any Grantor), which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of the Borrower for
the Obligations, or of such Grantor under the guarantee contained in Article II
or with respect to the collateral security provided by such Grantor herein, or
which might be available to a surety or guarantor, in bankruptcy or in any other
instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Loan
Document, all notices to such Grantor, or to any other Person, including but not
limited to, notices of the acceptance of this Agreement, the guarantee contained
in Article II or the provision of collateral security provided herein, or the
creation, renewal, extension, modification, accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the guarantee contained in Article II or upon the collateral security
provided herein, or of default in the payment or performance of any of the
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in Article II and
the collateral security provided herein and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to any Grantor; and all dealings between
the Borrower and any of the Grantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations, the guarantee contained in Article II and the
provision of collateral security herein; and (v) all principles or provisions of
law which conflict with the terms of this Agreement and which can, as a matter
of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Grantor
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured

 

9

--------------------------------------------------------------------------------


 

Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Grantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any Grantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Grantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any other Secured Party
against any Grantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in Article II or any property
subject thereto.

 

Section 4.02                                No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by any Grantor hereunder or any
set-off or application of funds of any Grantor by the Administrative Agent or
any other Secured Party, no Grantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Grantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Obligations, nor shall any Grantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Grantor in respect of payments made by such Grantor
hereunder, and each Grantor hereby expressly waives, releases, and agrees not to
exercise any all such rights of subrogation, reimbursement, indemnity and
contribution.  Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Borrower, any other
Grantor or against any collateral or security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party shall be junior and
subordinate to any rights the Administrative Agent and the other Secured Parties
may have against the Borrower and such Grantor and to all right, title and
interest the Administrative Agent and the other Secured Parties may have in any
collateral or security or guarantee or right of offset.  The Administrative
Agent, for the benefit of the Secured Parties, may use, sell or dispose of any
item of Collateral or security as it sees fit without regard to any subrogation
rights any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and to induce the Lenders and
Affiliates of the Lenders to enter into Secured Swap Agreements, each Grantor
hereby represents and warrants to the Administrative Agent and each other
Secured Party that:

 

Section 5.01                                Representations in Credit
Agreement.  In the case of each Guarantor, the representations and warranties
set forth in Article VII of the Credit Agreement as they relate to

 

10

--------------------------------------------------------------------------------


 

such Guarantor (in its capacity as a Subsidiary of the Borrower) or to the Loan
Documents to which such Guarantor is a party are true and correct in all
material respects, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Section
5.01, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.02                                Benefit to the Guarantor.  The
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the Guarantors are engaged in related
businesses.  Each Guarantor is a Subsidiary of the Borrower and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, it; and it has determined that this Agreement
is necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

 

Section 5.03                                Solvency.  Such Guarantor (i) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.01(a)), (ii) is not engaged
in a business or a transaction, or about to engage in a business or a
transaction, for which any Property or assets remaining with it constitute
unreasonably small capital, and (iii) does not intend to incur, or believe it
will incur, debts that will be beyond its ability to pay as such debts mature.

 

Section 5.04                                Title; No Other Liens.  Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement and Excepted Liens,
such Grantor is the legal and beneficial owner of its respective items of the
Collateral free and clear of any and all Liens.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement, the Security Instruments or as are filed to secure Liens
permitted by Section 9.03 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 5.05                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form), will constitute
valid perfected security interests in all of the Collateral (other than trucks,
trailers and other motor vehicles covered by a certificate of title law of any
state, Commercial Tort Claims subject to Section 6.15, Letter-of-Credit Rights
less than $500,000 and Deposit Accounts not maintained with the Administrative
Agent or its Affiliates) in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Excepted Liens which have priority over
the Liens on the Collateral by operation of law.  No effective financing
statement or other registration or instrument similar in effect covering any
Collateral is on file in any recording office except any that has been filed in
favor of the Secured Parties relating to this Agreement and any that has been
filed to perfect or protect any Excepted Lien.

 

Section 5.06                                Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 5.07                                Prior Names, Addresses, Locations of
Tangible Assets.  Schedule 5 correctly sets forth (a) all names and trade names
that such Grantor has used in the last five years and (b) the chief executive
office of such Grantor over the last five years (if different from that which is
set forth in Section 5.06 above).

 

Section 5.08                                Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by such Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the capital stock or other equity interests of each Issuer owned
by such Grantor.  All the shares (or such other interests) of the Pledged
Securities have been duly authorized and validly issued and are fully paid and
nonassessable; and such Grantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens except Excepted Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.

 

Section 5.09                                Goods.  No portion of the Collateral
constituting Goods is in the possession of a bailee that has issued a negotiable
or non-negotiable document covering such Collateral.

 

Section 5.10                                Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent all Collateral constituting
Instruments and Chattel Paper.  No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

 

12

--------------------------------------------------------------------------------


 

Section 5.11                                Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Grantor to the Administrative Agent or any other Secured Party, and all
other written information heretofore or hereafter furnished by such Grantor to
the Administrative Agent or any other Secured Party is and will be true and
correct in all material respects as of the date furnished.  The amount
represented by such Grantor to the Administrative Agent and the Lenders from
time to time as owing by each Account Debtor or by all Account Debtors in
respect of the Accounts, Chattel Paper and Payment Intangibles will at such time
be the correct amount actually owing by such Account Debtor or Account Debtors
thereunder.  The place where each Grantor keeps its records concerning the
Accounts, Chattel Paper and Payment Intangibles is as set forth on Schedule 4.

 

Section 5.12                                Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

Section 5.13                                Patents and Trademarks.  Schedule 6
hereto includes all Patents and Patent Licenses owned by such Grantor in its own
name as of the date hereof.  Schedule 7 hereto includes all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the date hereof. 
To the best of each such Grantor’s knowledge, each Patent and Trademark is
valid, subsisting, unexpired, enforceable and has not been abandoned.  Except as
set forth in either such Schedule, none of such Patents and Trademarks is the
subject of any licensing or franchise agreement.  No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of any Patent or Trademark.  No action or
proceeding is pending (i) seeking to limit, cancel or question the validity of
any Patent or Trademark, or (ii) which, if adversely determined, would Material
Adverse Effect on the value of any Patent or Trademark.

 

ARTICLE VI
Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the total Commitments shall have terminated:

 

Section 6.01                                Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

Section 6.02                                Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                  Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall defend such security
interest against the claims and demands of all Persons whomsoever except for
Excepted Liens.

 

13

--------------------------------------------------------------------------------


 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of such Grantor, such Grantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens or to otherwise obtain or preserve the full benefits of
this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under Section 6.02(b):  (i) upon the request of the Administrative
Agent or any other Secured Party, such Grantor shall take or cause to be taken
all actions (other than any actions required to be taken by the Administrative
Agent or any Lender) requested by the Administrative Agent to cause the
Administrative Agent to (A) have “control” (within the meaning of Sections
9-104, 9-105, 9-106, and 9-107 of the New York UCC) over any Collateral
constituting Deposit Accounts, Electronic Chattel Paper, Investment Property
(including the Pledged Securities), or Letter-of-Credit Rights, including,
without limitation, executing and delivering any agreements, in form and
substance satisfactory to the Administrative Agent, with securities
intermediaries, issuers or other Persons in order to establish “control”, and
each Grantor shall promptly notify the Administrative Agent and the other
Secured Parties of such Grantor’s acquisition of any such Collateral, and (B) be
a “protected purchaser” (as defined in Section 8-303 of the New York UCC); (ii)
with respect to Collateral other than certificated securities and goods covered
by a document in the possession of a Person other than such Grantor or the
Administrative Agent, such Grantor shall obtain written acknowledgment that such
Person holds possession for the Administrative Agent’s benefit; and (iii) with
respect to any Collateral constituting Goods that are in the possession of a
bailee, such Grantor shall provide prompt notice to the Administrative Agent and
the other Secured Parties of any such Collateral then in the possession of such
bailee, and such Grantor shall take or cause to be taken all actions (other than
any actions required to be taken by the Administrative Agent or any other
Secured Party) necessary or requested by the Administrative Agent to cause the
Administrative Agent to have a perfected security interest in such Collateral
under applicable law.

 

(d)                                 This Section 6.02 and the obligations
imposed on each Grantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.03                                Maintenance of Records.  Such
Grantor will keep and maintain at its own cost and expense satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts.  For
the Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral, and such Grantor shall turn over any

 

14

--------------------------------------------------------------------------------


 

such books and records to the Administrative Agent or to its representatives
during normal business hours at the request of the Administrative Agent and
shall provide such clerical and other assistance as may be reasonably requested
with regard thereto.

 

Section 6.04                                Right of Inspection.  The
Administrative Agent and its respective representatives shall at all times have
full and free access during normal business hours to all the books,
correspondence and records of such Grantor, and the Administrative Agent and its
respective representatives may examine the same, take extracts therefrom and
make photocopies thereof and shall at all times also have the right to enter
into and upon any premises where any of the Collateral (including, without
limitation, Inventory or Equipment) is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein, and such
Grantor agrees to render to the Administrative Agent and its respective
representatives, at such Grantor’s sole cost and expense, such clerical and
other assistance as may be reasonably requested with regard to any of the
foregoing; provided, that so long as no Event of Default has occurred and is
continuing, such Grantor shall only be responsible to reimburse the fees and
expenses of the Administrative Agent for two visits per calendar year,
notwithstanding anything to the contrary in this Agreement.

 

Section 6.05                                Further Identification of
Collateral.  Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time, at such Grantor’s sole cost and expense, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.

 

Section 6.06                                Changes in Locations, Name, etc. 
Such Grantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Grantor maintains any Collateral or is
organized.  Without limitation of any other covenant herein, such Grantor will
not cause or permit (a) any change to be made in its name, identity or corporate
structure or (b) any change to the identity of any warehouseman, common carrier,
other third-party transporter, bailee or any agent or processor in possession or
control of any Collateral or (c) such Grantor’s jurisdiction of organization or
(d) the location of any Collateral, unless such Grantor shall have first (i)
notified the Administrative Agent and the other Secured Parties of such change
at least thirty (30) days prior to the effective date of such change, and (ii)
taken all action reasonably requested by the Administrative Agent or any other
Secured Party for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement.  In any notice
furnished pursuant to this Section 6.06, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.07                                Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all its contractual obligations relating to the Collateral (including, without
limitation, with respect to the goods or services, the sale or lease or
rendition of which gave rise or will give rise to each Account).

 

15

--------------------------------------------------------------------------------


 

Section 6.08                                Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize, and such Grantor agrees not to sell, transfer, lease or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so except
to the extent expressly permitted by the Credit Agreement.

 

Section 6.09                                Pledged Securities.

 

(a)                                  If such Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) unless otherwise permitted
hereby, vote to enable, or take any other action to permit, any Issuer to issue
any stock or other equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any stock or other equity interests of any nature of any Issuer,
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien except for Excepted Liens or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 6.09(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 7.01(c) and Section 7.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.01(c) or Section 7.05 with respect to the Pledged
Securities issued by it.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor shall furnish to the
Administrative Agent such stock powers and other equivalent instruments of
transfer as may be required by the Administrative Agent to assure the
transferability of and the perfection of the security interest in the Pledged
Securities when and as often as may be reasonably requested by the
Administrative Agent.

 

(e)                                  The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other equity interests of
the Issuer thereof owned by any Grantor.  Each Grantor will not permit any
Issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of capital stock or other equity interests of such
Issuer without the prior written consent of the Administrative Agent.

 

Section 6.10                                Limitations on Modifications,
Waivers, Extensions of Agreements Giving Rise to Accounts.  Such Grantor will
not (i) amend, modify, terminate or waive any provision of any Chattel Paper,
Instrument or any agreement giving rise to an Account or Payment Intangible in
any manner which could reasonably be expected to have a Material Adverse Effect
on the value of such Chattel Paper, Instrument, Payment Intangible or Account as
Collateral, or (ii) fail to exercise promptly and diligently each and every
material right which it may have under any Chattel Paper, Instrument and each
agreement giving rise to an Account or Payment Intangible (other than any right
of termination).  Such Grantor shall deliver to the Administrative Agent a copy
of each material demand, notice or document received by it relating in any way
to any Chattel Paper, Instrument or any agreement giving rise to an Account or
Payment Intangible.

 

Section 6.11                                Analysis of Accounts, Etc.  The
Administrative Agent shall have the right from time to time to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles in any
manner and through any medium that it reasonably considers advisable, and each
Grantor, at such Grantor’s sole cost and expense, shall furnish all such
assistance and information as the Administrative Agent may require in connection
therewith.  At any time and from time to time, upon the Administrative Agent’s
request and at the expense of each Grantor, such Grantor shall furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts, Chattel Paper and
Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

 

Section 6.12                                Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, such
Instrument or Tangible Chattel Paper shall be immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

Section 6.13                                Maintenance of Equipment.  Such
Grantor will maintain each item of Equipment in good operating condition,
ordinary wear and tear and immaterial impairments of value and damage by the
elements excepted, and will provide all maintenance, service and repairs
necessary for such purpose.

 

17

--------------------------------------------------------------------------------


 

Section 6.14                                Patents and Trademarks.

 

(a)                                  Such Grantor (either itself or through
licensees) will, except with respect to any Trademark that such Grantor shall
reasonably determine is of negligible economic value to it, (i) continue to use
each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

 

(b)                                 Such Grantor will not, except with respect
to any Patent that such Grantor shall reasonably determine is of negligible
economic value to it, do any act, or omit to do any act, whereby any Patent may
become abandoned or dedicated.

 

(c)                                  Such Grantor will notify the Administrative
Agent and the other Secured Parties immediately if it knows, or has reason to
know, that any application or registration relating to any Patent or Trademark
that is material to the business or operations of such Grantor or the Grantors
taken as a whole may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Grantor’s ownership of any such Patent or Trademark or its right to
register the same or to keep and maintain the same.

 

(d)                                 Whenever a Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Patent or Trademark with the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent and the other Secured Parties in connection with the
delivery by the Borrower of the compliance certificates required pursuant to
Section 8.01(d) of the Credit Agreement.  Upon request of the Administrative
Agent, such Grantor shall execute and deliver any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the other Secured Parties’
security interest in any Patent or Trademark and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby constitutes the Administrative Agent its attorney-in-fact to
execute and file all such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable until the Obligations are paid in full and the
Commitments are terminated.

 

(e)                                  Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Patents and Trademarks that are material to the business or
operations of such

 

18

--------------------------------------------------------------------------------


 

Grantor or the Grantors taken as a whole, including, without limitation, filing
of applications for renewal, affidavits of use and affidavits of
incontestability.

 

(f)                                    In the event that any Patent or Trademark
included in the Collateral is infringed, misappropriated or diluted by a third
party, such Grantor shall promptly notify the Administrative Agent and the other
Secured Parties after it learns thereof and shall, unless such Grantor shall
reasonably determine that such Patent or Trademark is of negligible economic
value to such Grantor which determination such Grantor shall promptly report to
the Administrative Agent and the other Secured Parties, promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

 

Section 6.15                                Commercial Tort Claims.  If such
Grantor shall at any time hold or acquire a Commercial Tort Claim that satisfies
the requirements of the following sentence, such Grantor shall, within thirty
(30) days after such Commercial Tort Claim satisfies such requirements, notify
the Administrative Agent and the other Secured Parties in a writing signed by
such Grantor containing a brief description thereof, and granting to the
Administrative Agent in such writing (for the benefit of the Secured Parties) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent and the other Secured Parties.  The provisions of the
preceding sentence shall apply only to a Commercial Tort Claim that satisfies
the following requirements:  (i) the monetary value claimed by or payable to the
relevant Grantor in connection with such Commercial Tort Claim shall exceed
$500,000, and either (ii) (A) such Grantor shall have filed a law suit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) such Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim.  In addition, to the
extent that the existence of any Commercial Tort Claim held or acquired by any
Grantor is disclosed by such Grantor in any public filing with the Securities
Exchange Commission or any successor thereto or analogous Governmental
Authority, or to the extent that the existence of any such Commercial Tort Claim
is disclosed in any press release issued by any Grantor, then, upon the request
of the Administrative Agent, the relevant Grantor shall, within thirty (30) days
after such request is made, transmit to the Administrative Agent and the other
Secured Parties a writing signed by such Grantor containing a brief description
of such Commercial Tort Claim and granting to the Administrative Agent in such
writing (for the benefit of the Secured Parties) a security interest therein and
in the Proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance satisfactory to the Administrative Agent and the
other Secured Parties.

 

Section 6.16                                Letter-of-Credit
Rights.                     If any Grantor shall at any time be entitled to
Letter-of-Credit rights in excess of $500,000, such Grantor shall notify the
Administrative Agent of such rights in connection with the delivery by the
Borrower of the compliance certificates required pursuant to Section 8.01(d) of
the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII
Remedial Provisions

 

Section 7.01                                Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall occur and be
continuing, then at any time in the Administrative Agent’s discretion without
notice, (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
Section 10.02 of the Credit Agreement, and (ii) any or all of the Pledged
Securities shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Securities at
any meeting of shareholders (or other equivalent body) of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then

 

20

--------------------------------------------------------------------------------


 

all rights of the Grantor in respect thereof to exercise the voting and other
consensual rights which such Grantor would otherwise be entitled to exercise
with respect to the Pledged Securities issued by such Issuer shall cease, and
all such rights shall thereupon become vested in the Administrative Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights, but the Administrative Agent shall have no duty to exercise any such
voting or other consensual rights and shall not be responsible for any failure
to do so or delay in so doing.

 

Section 7.02                                Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles, provided that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default.  Upon the
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify the Account
Debtors that the applicable Accounts, Chattel Paper and Payment Intangibles have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Administrative Agent.  After the occurrence and during the continuation of an
Event of Default, the Administrative Agent may in its own name or in the name of
others communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any Accounts, Chattel Paper or
Payment Intangibles.

 

Section 7.03                                Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Accounts, Instruments, Chattel Paper and
Payment Intangibles, when collected or received by each Grantor, and any other
cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a special
collateral account maintained by the Administrative Agent, subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties, segregated from other funds of any such Grantor.  Each deposit
of any such Proceeds shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.  All
Proceeds (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments) while held by the Administrative Agent (or
by any Grantor in trust for the Administrative Agent for the ratable benefit of
the Secured Parties) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Obligations in such order as the
Administrative Agent may elect, and any part of such funds which the
Administrative Agent elects not so to apply and deems not required as collateral
security for the Obligations shall be paid over from time to time by the
Administrative Agent to each Grantor or to whomsoever may be lawfully entitled
to receive the same.

 

21

--------------------------------------------------------------------------------


 

Section 7.04                                New York UCC and Other Remedies.

 

(a)                                  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, any
Secured Swap Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights, remedies, powers and
privileges of a secured party under the New York UCC (whether the New York UCC
is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
10.02 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the New York
UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of

 

22

--------------------------------------------------------------------------------


 

Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.05                                Private Sales of Pledged
Securities.  Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. 
Each Grantor agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may reasonably be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this Section
7.05 valid and binding and in compliance with any and all other applicable
Governmental Requirements.  Each Grantor further agrees that a breach of any of
the covenants contained in this Section 7.05 will cause irreparable injury to
the Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.05 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

 

Section 7.06                                Waiver; Deficiency.  To the extent
permitted by applicable law, each Grantor waives and agrees not to assert any
rights or privileges which it may acquire under the New York UCC or any other
applicable law.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 7.07                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII
The Administrative Agent

 

Section 8.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

 

(a)                                  Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.04 or Section 7.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattle
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any all such moneys due under any Account, Instrument or 
General Intangible or with respect to any other Collateral whenever payable; (C)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (D) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (H)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the

 

24

--------------------------------------------------------------------------------


 

business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (J) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 8.01,
together with interest thereon at the post-default rate specified in Section
3.02(d) of the Credit Agreement from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

25

--------------------------------------------------------------------------------


 

Section 8.02                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s
and the other Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise
any such powers.  The Administrative Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct. 
To the fullest extent permitted by applicable law, the Administrative Agent
shall be under no duty whatsoever to make or give any presentment, notice of
dishonor, protest, demand for performance, notice of non-performance, notice of
intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral or the Obligations, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters.  Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any other Secured Party to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Administrative
Agent or any other Secured Party now has or may hereafter have against each
Grantor, any Grantor or other Person.

 

Section 8.03                                Execution of Financing Statements. 
Pursuant to the New York UCC and any other applicable law, each Grantor
authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record financing statements, continuation
statements, amendments thereto and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  Additionally, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

26

--------------------------------------------------------------------------------


 

Section 8.04                                Authority of Administrative Agent. 
Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01                                Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any Grantor, whether such
debts and obligations now exist or are hereafter incurred or arise, or whether
the obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

 

Section 9.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief or
other insolvency proceedings involving any Grantor, the Administrative Agent on
behalf of the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Obligations as provided under
Section 10.02 of the Credit Agreement.  Should any Agent or Secured Party
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Grantor, and which, as between such Grantor,
shall constitute a credit upon the Guarantor Claims, then upon payment in full
of the Obligations, the intended recipient shall become subrogated to the rights
of the Administrative Agent and the other Secured Parties to the extent that
such payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the other Secured
Parties had not received dividends or payments upon the Guarantor Claims.

 

27

--------------------------------------------------------------------------------


 

Section 9.03                                Payments Held in Trust.  In the
event that notwithstanding Section 9.01 and Section 9.02, any Grantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 9.04                                Liens Subordinate.  Each Grantor
agrees that, until the Obligations are paid in full and the total Commitments
terminated, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding or the total Commitments are in effect, shall (a)
exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 9.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Guarantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

ARTICLE X
Miscellaneous

 

Section 10.01                          Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02                          Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

28

--------------------------------------------------------------------------------


 

Section 10.03                          Payment of Expenses, Indemnities, Etc.

 

(a)                                  Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or (iii)
collecting against such Grantor under the guarantee contained in Article II or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable costs, reasonable expenses or disbursements of any kind or nature
whatsoever (including, without limitation, court costs and reasonable attorneys’
fees, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement) incurred because
of, incident to, or with respect to, the Collateral (including, without
limitation, any exercise of rights or remedies in connection therewith) or the
execution, delivery, enforcement, performance and administration of this
Agreement, to the extent the Borrower would be required to do so pursuant to
Section 12.03 of the Credit Agreement.  All amounts for which any Grantor is
liable pursuant to this Section 10.03 shall be due and payable by such Grantor
to the Secured Parties upon demand.

 

Section 10.04                          Amendments in Writing.  None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 12.02 of the Credit
Agreement.

 

Section 10.05                          Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the other Secured Parties and
their successors and assigns permitted under the Credit Agreement; provided that
except as set forth in Section 9.11 of the Credit Agreement, no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.

 

29

--------------------------------------------------------------------------------


 

Section 10.06         Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any of the Loan Documents to which
a Grantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document and the remaining provisions hereof shall remain in full force and
effect and shall be liberally construed to carry out the provisions and intent
hereof; provided, if any one or more of the provisions contained in this
Agreement shall be determined or held to be invalid or unenforceable because
such provision is overly broad as to duration, geographic scope, activity,
subject or otherwise, such provision shall be deemed amended (and any court or
other tribunal shall be entitled to reform this Agreement accordingly) by
limiting and reducing it to the extent necessary to make such provision valid
and enforceable

 

Section 10.07         Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

 

Section 10.08         Survival.  The obligations of the parties under
Section 10.03 shall survive the repayment of the Loans and the termination of
the Letters of Credit, Secured Swap Agreements, Credit Agreement and total
Commitments.  To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the other Secured Parties’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect.  In such event, each
Security Instrument shall be automatically reinstated and each Grantor shall
take such action as may be reasonably requested by the Administrative Agent and
the other Secured Parties to effect such reinstatement.

 

Section 10.09         Captions.  Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 10.10         No Oral Agreements.  The Loan Documents (other than the
Letters of Credit) embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof.  The Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

Section 10.11         Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

30

--------------------------------------------------------------------------------


 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Documents to which a Grantor is a party shall be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and each of the Lenders, the Administrative Agent
and each Grantor hereby accepts for itself and (to the extent permitted by law)
in respect of its Property, generally and unconditionally, the jurisdiction of
the aforesaid courts.  Each of the Lenders, the Administrative Agent and the
Grantors hereby irrevocably waives any objection, including, without limitation,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.  This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over such Grantor in any court otherwise
having jurisdiction.

 

(c)           Each of the Lenders, the Administrative Agent and the Grantors
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Person at the address
specified on its signature page of this Agreement or the Credit Agreement, as
applicable, such service to become effective thirty (30) days after such
mailing.  Nothing herein shall affect the right of the Administrative Agent or
any Lender or any holder of a Note or Grantor to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against such Grantor in any other jurisdiction.

 

(d)           Each Grantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any other Loan
Document and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative or agent of counsel for any party
hereto has represented, expressly or otherwise, or implied that such party would
not, in the event of litigation, seek to enforce the foregoing waivers, and
(iv) acknowledge that it has been induced to enter into this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby by, among other
things, the mutual waivers and certifications contained in this Section 10.11.

 

Section 10.12         Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

31

--------------------------------------------------------------------------------


 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

 

(d)           each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the
Security Instruments; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)           each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Secured Parties or any other Person or against any collateral.  If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

 

Section 10.13         Additional Grantors.  Each Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to Section 8.14 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

 

Section 10.14         Set-Off.  Each Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any Subsidiary at any of its offices, in United States dollars or in
any other currency, and (ii) amounts due and payable to such Lender (or any
Affiliate of such Lender) under any Secured Swap Agreement, against any
principal of or interest on any of such Secured Party’s Loans, or any other
amount due and payable to such Secured Party hereunder, which is not paid when
due (regardless of whether such balances are then due to such Person), in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

32

--------------------------------------------------------------------------------


 

Section 10.15         Releases.

 

(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Grantors, and (ii) executed a written release or termination statement and
reassigned to the Grantors without recourse or warranty any remaining Collateral
and all rights conveyed hereby.  Upon the sale, transfer or other disposition of
Collateral permitted pursuant to the terms of Section 9.12 of the Credit
Agreement, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release such Collateral to the Grantors.  Additionally,
upon the complete payment of the Obligations, the termination of the Letters of
Credit, Secured Swap Agreements secured hereby, Credit Agreement and the total
Commitments and the compliance by the Grantors with all covenants and agreements
hereof, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release, reassign and transfer the Collateral to the
Grantors and declare this Agreement to be of no further force or effect.

 

(b)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the capital stock of such
Grantor.  At the request and sole expense of the Borrower, a Grantor shall be
released from its obligations hereunder in the event that all the capital stock
of such Grantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9-620 of the New York UCC, no action taken or omission to
act by the Administrative Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Administrative Agent and the other Secured Parties shall
have applied payments (including, without limitation, collections from
Collateral) towards the Obligations in the full amount then outstanding or until
such subsequent time as is provided in Section 10.15(a).

 

Section 10.16         Reinstatement.  The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must

 

33

--------------------------------------------------------------------------------


 

otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 10.17         Existing Guarantee and Collateral Agreement

 

The Credit Agreement and any Notes issued in connection therewith have been
given in renewal, extension, rearrangement and increase, and not in
extinguishment of the obligations under the Existing Credit Agreement and the
notes and other documents related thereto.  All Liens, deeds of trust,
mortgages, assignments and security interests securing the Existing Credit
Agreement and the obligations relating thereto, including the Liens, assignments
and security interests of the Existing Guaranty, are hereby ratified, confirmed,
renewed, extended, brought forward and rearranged as security for such Grantor’s
Obligations in addition to and cumulative of the Liens, assignments and security
interests of this Agreement.  None of the Liens and security interests created
pursuant to the Existing Guaranty are released.  Additionally, the substantive
rights and obligations of the parties hereto shall be governed by this
Agreement, rather than the Existing Guaranty.

 

Section 10.18         Acceptance.  Each Grantor hereby expressly waives notice
of acceptance of this Agreement, acceptance on the part of the Administrative
Agent and the other Secured Parties being conclusively presumed by their request
for this Agreement and delivery of the same to the Administrative Agent.

 

[Reminder of Page Intentionally Left Blank.

 

Signature Page of Borrower and Administrative Agent Follows.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC., a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

SIGNATURE PAGE
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

of the date hereof by:

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Suzanne F. Ridenhour

 

 

Suzanne F. Ridenhour

 

 

Vice President

 

SIGNATURE PAGE

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

1.             Kodiak Oil & Gas (USA) Inc.

 

Notice Address:

1625 Broadway, Suite 250

Denver, Colorado 80202

Attention:  James P. Henderson

Telephone:  303-592-8030

Facsimile: 303-592-8071

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

None.

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

1.                                       Filing of UCC-3 financing statement
with the Secretary of State of the State of Colorado

 

Actions with respect to Pledged Securities

 

1.                                       Delivery to the Administrative Agent of
all Pledged Securities consisting of certificated securities, in each case
properly endorsed for transfer in blank.

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

1.                                       Kodiak Oil & Gas (USA) Inc., a Colorado
corporation

Organizational Identification Number:  20031303362

Taxpayer Identification Number:  57-1191218

Chief Executive Office:     1625 Broadway, Suite 250

Denver, Colorado 80202

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.                                       Kodiak Oil & Gas (USA) Inc., a Colorado
corporation

Prior Names:  None

Prior Chief Executive Office: 1625 Broadway, Suite 330

Denver, Colorado 80202

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 6

 

PATENTS AND PATENT LICENSES

 

None.

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 7

 

TRADEMARKS AND TRADEMARK LICENSES

 

None.

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of October 28, 2011 (the
“Agreement”), made by the Grantors parties thereto for the benefit of Wells
Fargo Bank, N.A., as Administrative Agent.  The undersigned agrees for the
benefit of the Administrative Agent and the Lenders as follows:

 

1.             The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

 

2.             The terms of Sections 6.02(c) and 6.03 of the Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Sections 6.02(c) and 6.03 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

*This consent is necessary only with respect to any Issuer which is not also a
Grantor.  This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex I

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                     , 201    , made
by                                                       , a
                             corporation (the “Additional Grantor”), in favor of
WELLS FARGO BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, KODIAK OIL & GAS (USA) INC. (the “Borrower”), the Lenders, the
Administrative Agent and the other Agents, have entered into an Amended and
Restated Credit Agreement, dated as of October 28, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Amended and Restated Guarantee and
Collateral Agreement, dated as of October 28, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders and
Affiliates of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 10.13
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder and expressly grants to the Administrative
Agent, for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement), a security interest in all Collateral owned by such
Additional Grantor to secure all of such Additional Grantor’s obligations and
liabilities thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules 1 through 5 to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Article V of the
Guarantee and Collateral Agreement

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

Annex I - 1

--------------------------------------------------------------------------------


 

is true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

2.             Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex I - 2

--------------------------------------------------------------------------------